﻿Mr. President, I have come before the representatives of the community of nations in order to express my country's views on the great issues of our times and to reaffirm our commitment to understanding and solidarity.
But before beginning my statement I would like to extend my most sincere congratulations to Mr. Samir Shihabi on his election as President of the United Nations General Assembly at the forty-sixth session and, on behalf of Venezuela, I would like express our enthusiastic welcome to the nations that are joining our Organisation - Estonia, Latvia and Lithuania, the Republic of Korea, the People's Republic of Korea, Micronesia and the Marshall Islands.
These deliberations are taking place at a time when a new international order is being defined and when the developing countries cannot be absent.
We, the countries represented here, must ensure that the momentous significance of this exceptional time is not weakened or tarnished and that the promising momentum unleashed by these breathtaking changes remains unabated.
Behind us lie chapters of confrontation, intransigence and inflexibility and times of sterile, senseless controversies, dominated by the terrifying euphemism of nuclear deterrence.
The prospects of a less conflictive world should not make us postpone action on, or sidestep the challenges and dilemmas facing us. Some of them are old; others are new, left over from a bipolar world that still moulds historical events in terms of inequality and injustice. The building of peace requires an innovative look, not only at the conflicts still persisting, but also at the pressing economic and social problems experienced by the vast majority of mankind and the growing gap between poverty and prosperity. Let us move now from East-West confrontation to a North-South co-operation that will lead to a single united world. It is time to ask both the United States and Cuba to cease the confrontation which began in the context of the cold war. Let us have confidence that Cuba will open itself to the universal concept of democracy as we would all wish and that the United States will be open to a dialogue that puts an end to sanctions that have lost all justification and validity.
The evolution of relations between the United States and the Soviet Union, the latter immersed in a process of vital political and economic choice, dominates the world scene, which is fraught with expectation and uncertainty.
The after-effects of the Iraq-Kuwait conflict, compounded by the interminable crisis in the Middle East, have reawakened and brought to the forefront the need to devise a new world order that will put an end to such situations.
May I take this opportunity to express our firmest support for the efforts made by United States Secretary of State, Mr. Baker, to promote a conference of countries involved in the Arab-Israeli conflict that threatens to jeopardise the dramatic process ending the occupation of Kuwait. Events in the Middle East, the Soviet Union, Eastern Europe, Asia and Africa reveal serious obstacles to the achievement of a new world order, making it necessary to redefine international security and devise more efficient mechanisms. Tensions of a territorial, ethnic or religious nature and an upsurge of nationalism have given rise to serious problems of inexplicable virulence.
The threat of disintegration of the State of Yugoslavia cannot be viewed by the United Nations as an internal problem. Venezuela associates itself with those who have called for the restoration of peace in Yugoslavia and we support the position of those Members of the Organization who are encouraging discussion in the Security Council.
Interdependence is a phenomenon brought about by the complex realities of the contemporary world, but it must cease to be a new form of dependence which hinders efforts made to incorporate the countries of the South into the international economy, as has been stated in the report of the South Commission of which I was a member. In this context, the Non-Aligned Movement is acquiring a unique importance with the disappearance of the ideological rhetoric of the past. Its task will now be to participate actively in encouraging South-South cooperation and in promoting dialogue with the North.
I venture to say with optimism that the new historic age that is beginning will lead to the inclusion on the international agenda of a comprehensive approach to North-South relations so that interdependence will be understood as an interweaving of problems and solutions. There are many useful areas and actions that could lead to the use of a new methodology in North-South relations. Environmental conservation and the struggle against drug trafficking are of universal priority.
Such questions lie in the future of continental and Caribbean Latin America. Last year in this forum, we spoke of the progress democracy had made in our countries, and said that, for this process to be irreversible, a solution had to be found to the problems of critical and extreme poverty. The inevitable macroeconomic adjustment programmes, necessary for the modernization of our societies, cannot proceed without a concurrent war against hunger, unemployment and lack of opportunity.
The democracies that have become stabilized in Latin America will not be secure if the governments of the area cannot significantly improve the quality of life of their people. Our democracies will not be able to survive if there is a massive increase in critical poverty and if social tensions are aggravated. We do not want aid. What we want is trade on reciprocal and balanced terms. We want a satisfactory conclusion to the Uruguay Round, which has been held up by trade confrontations between the United States and Europe, while our own trade is subject to a wide range of protectionist measures by the industrialised countries.
He must acknowledge - and we Latin Americans have not done so in the past - that our relations with the United States are changing for the better. It somehow seems, however, that Europe has not yet been able to grasp the importance of our region, although we have advised the Community's senior officials of this fact.
For this reason, we support the spirit of President Bush's Enterprise for the Americas initiative, which poses the long-term challenge of a hemispheric market and at the same time includes the essential factors of debt, trade, investment and development. However, we still see, both in North America and in Europe, restrictive practices, whereby we are required to develop open economies. Yet, our natural advantages are deemed to be unfair or are referred to as dumping practices, and our exports are denied access to other markets. We welcome the growing interest Japan and other Asian nations have shown in our region.
We are making efforts to seek a solution to traditional territorial conflicts. We are working steadfastly to make the Latin American Economic System (SELA) a body of regional coordination and integration, and the Organization of American States (OAS) an effective instrument, attuned to the new urgent needs of the international context, an organization able to bring coherence to a hemispheric pact between the two large regions of the continent, north and south of the Rio Grande.
We are confident that this year we will share the satisfaction of seeing a definitive end to the bloody conflict in Central America, with peace achieved in El Salvador, through the mediation of the Secretary-General, Mr. Javier Peres de Cuellar, to whom I should like to pay a tribute for his intelligent guidance of the United Nations during this last very complex decade.
In order to complete this brief account of our Latin American vision of expectations and problems, may I say that we view with deep satisfaction the spectacular advances in our regional integration processes. The Andean Pact, the Common Market of the South, the Caribbean Community and the Group of Three have, among others, marked the new economic and integrationist history of Latin America; the Rio Group has become the political interlocutor for the coordination of regional action and its coherent international impact. In addition, we strongly support the beginning of the future hemispheric market through a process of trade integration, which is being conducted among the United States of America, Canada and Mexico.
It has become a commonplace to say that the world is on the threshold of a new era, a new time, a new age. No subject could be more appealing this fall of 1991 in this great global forum, the United Nations. Yet, this is not the first time that we speak about a new order. In the past we have advocated a new world economic order, and here in the United Nations, for an entire decade, resounding voices from all parts of the world have been heard, warning of the pressing need to change the perception and management of world affairs, both economic and political. We do not believe that these voices have gone unheeded. On the contrary, our persistent discourse has yielded some fruit. First of all, one of its main arguments has been well corroborated. We warned that the arms race would lead the world into an unprecedented critical situation, and that growing military expenditure would create conflicts for the big Powers themselves.
It was impossible to understand the obstinacy of the big Powers in recognising or heeding these warnings. Today, one of the great empires, that of the cold war, no longer exists. Military expenditure and the miniaturisation of our societies have yielded the anticipated results. It was naive to believe that what might be devastating for some could be beneficial for others. The military expenditure of the West is a mirror image of that in the former Soviet Union. The policies of systematic confrontation were abetted by the military-industrial complexes of the great Powers. The manipulation of fear and the manipulation of information about arsenals were well-known tactics.
The twentieth century leaves a balance sheet worthy of deep reflection. Two devastating wars in the first half of the century, and in the second half a long cold war that spurred a broad range of challenges and confrontations, that fed the most unusual regional conflicts and that counted among their victims the developing countries that became the theatre and not just the audience of this struggle and in so doing became participants in its madness.
The possibility of building a new world order is really just beginning. But for that order to come about and to be stable there must be prior acknowledgement of the fact that no one, no country, large or small, strong or weak, can remain on the sidelines or be dominant. The idea of democracy is prevailing the world over. It is becoming widespread and the right of peoples is being recognized.
But we must understand that people consider democracy to mean well-being, progress in freedom, equitable economic and trade relations, an opening of markets, free communication among peoples, international cooperation, an end to domination and a balance between security and social expenditures.
It is not enough, in gratifying our optimism, simply to proclaim that a new order is being born, A new order is not born just because the world balance of power has collapsed. Existing challenges are tenacious. Renascent nationalisms, ethnic and religious conflicts, regional disagreements, forces that arise with anarchical impetus as a dramatic response to many decades of repression will not be easily handled or overcome.
The identity of all peoples, respect for them and protection of their values must be key factors in a new order so that political and religious dogmatisms abandon their resentments and do not become elements of de-stabilization. In this context we wish to mention the conflict beleaguering the people of the Sahara which must be solved with unconditional guarantees for the right to self-determination. We impatiently await the referendum that will enable the Sahraoui to join the democratic community of nations.
We are living in a revolutionary era of communications, of technology and science, but our time has not brought about a revolution in education or in culture. This is the great paradox, a paradox illustrative of the deep crisis confronting us. The message conveyed to the peoples of the world is not a positive one. It is not directed at preserving our fundamental values or at teaching peoples how to live together. The revolution in communications places us in simultaneous contact with all existing conflicts; its impact naturally contributes towards exalting one's one conflicts over those more remote.
To place such extraordinary technological resources at the service of culture, science, international cooperation and education, together with the need to protect children, is one of the challenges of the new world order that will bring back security and democracy to the world.
Last year was the year of the summit on children, convened by the political will of Heads of State the world over. Today we are happy to see that 30 Members of the United Nations have held national conferences to devise programmes of action aimed at rescuing our children from the aggression of poverty and malnutrition.
Here we to think that a new world order could be defined as a simple balance of military power or economic force, we would be prolonging the injustice and the discrimination that prevailed in the bipolar order that has passed.
The time has come to approach seriously the issue of modernising and adapting United Nations mechanisms as a system of collective security. Otherwise we would be condemning n group of countries to an unbridled search for self-protection in the absence of a security system that can protect the weak against the strong.
I responsibly heed the call of many peace-loving Governments so that our own people's aspiration for democracy can also become a permanent aspiration of the United Nations. The Organisation will not be strengthened unless an agreement is reached to eliminate the right of veto exercised by the permanent members of the Security Council, a right that responded to circumstances and realities that have ceased to exist. This mechanism runs counter to the spirit of the Charter of the United Nations and limits its effective contributions to collective security.
The right to veto Security Council resolutions is a mechanism that limits the achievement of consensus among the Member States of the United Nations. The Security Council must be a representative body, and in no way should any of its members negate the majority view of the United Nations. If we want collective and democratic security, we must aspire to universal egalitarian law.
I wish to propose formally that this Assembly entrust to a committee of experts the study of new foundations for the organization and functioning of the Security Council. The countries now holding a decisive privilege would be full-fledged permanent members of the Council and the membership might even be expanded. Decisions on collective security would need at least a qualified majority of its members to reflect the general will of the international community.
Last year I suggested in this forum the convening of a meeting between oil-producing and consumer countries to coordinate the use and production of a resource fundamental to the welfare of our civilisation. In spite of some scepticism, the meeting was held with the explicit and constructive support of President Francois Mitterand. In July this year in Paris, major conclusions were reached as to ways and means of improving information and analysis of the energy world of the future.
We also believe that there is an urgent need to achieve a new environmental order. He shall be attending the world conference on the environment in Brazil as a country from the Amazon region and as a member of the Amazon Pact, and we aspire to playing a leading role in the adoption of major global decisions in this respect.
I cannot but refer to the second summit conference of the Group of Fifteen to be held in Caracas next November. The Group of Fifteen acts as a consulting forum for the Movement of Non-Aligned Countries, to coordinate the policies of the South at the international level and to assist in the formulation and implementation of cooperation programmes.
The year 1992 will mark the 500th anniversary of the encounter between Europe and America. On our continent, we are preparing o celebrate this event by considering the advances of our own history and its impact. We hope that the rest of the world represented here will share with us the celebration of this important historic event that changed the course of mankind.
